   

renee

‘Case 1:19-cr-00646- NON Document 31 Filed 02/12/20 Page 1 of 1
7 U.S. Department of Justice

   

 

 

 

 

 

 

 

 

vey ESTES
es United States Attorney
es Southern District of New York
FER 32 vey
ee on
ee mee rental The Silvio J. Mollo Building
. —— One Saint Andrew’s Plaza
New York, New York 10007
February 12, 2020 3 \,ale
Honorable Alison J. Nathan Oi R :
United States District Judge in A
Southern District of New York mn | ‘
40 Foley Square HON’ ALISON J. NATHAN
New York, New York 10007 UNITED STATES DISTRICT JUDGE

Re: United States v. El Mokadem, 19 Cr. 646 (AJN)
Dear Judge Nathan:

On Friday, the defendant requested that the Court cancel its pending change-of-plea hearing
and delay the pretrial submission schedule by one week, so the defendant could have additional
time to consider a plea offer from the Government.

Defense counsel has now informed the Government that the defendant would like to schedule

a new change-of-plea proceeding. Accordingly, the Government respectfully requests that the
Court schedule such a proceeding. The parties are available at the Court’s convenience tomorrow.

Respectfully submitted,

 

A change of plea is hereby scheduled for GEOFFREY S. BERMAN
February 13, 2020 at 3 p.m. United States Attorney
SO ORDERED.

 

 

 

/ p — j f

Andrew A. Rohrbach
Assistant United States Attorney
(212) 637-2345

 

 
